                  IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF WISCONSIN
______________________________________________________________________________

    JESSE J. WILLEMSEN,

                 Plaintiff,

         v.

    BIOMAT USA, INC.,                                   Case No.
    GRIFOLS SHARED SERVICES NORTH
    AMERICA, INC., and
    ABC INSURANCE COMPANY,

                 Defendants.


                            NOTICE OF REMOVAL
______________________________________________________________________________

        Pursuant to 28 U.S.C. §§ 1332, 1441, and 1446, Defendants Biomat USA, Inc., and Grifols

Shared Services North America, Inc. (collectively, “Removing Defendants”) hereby remove the

action styled as Willemsen v. Biomat USA, Inc., et al., Winnebago County Circuit Court Case No.

2021CV000106, to the United States District Court for the Eastern District of Wisconsin. 1

                                THE CASE OR CONTROVERSY

        1.      The present lawsuit was filed by Plaintiff Jesse J. Willemsen on February 19, 2021,

in the Winnebago County Circuit Court, Case No. 2021CV000106 (the “Lawsuit”).

        2.      The Lawsuit is a civil action in which Plaintiff alleges that he sustained injuries due

to the Removal Defendants’ alleged negligence in attempting to draw blood from Plaintiffs arm.

(Pl.’s Compl. ¶¶ 6-7.)




1
  By removing this action to federal court, Removing Defendants do not waive any defenses otherwise
available to them under Federal Rule of Civil Procedure 12, including the defense of lack of personal
jurisdiction. See, e.g., Silva v. City of Madison, 69 F.3d 1368, 1376 (7th Cir. 1995).



             Case 1:21-cv-00435-WCG Filed 04/06/21 Page 1 of 5 Document 1
                                   TIMELINESS OF REMOVAL

        3.        Defendant Biomat USA, Inc., was served with the Summons and Complaint in the

Lawsuit on March 9, 2021. Defendant Grifols Shared Services North America, Inc., was served

with the Summons and Complaint in the Lawsuit on March 11, 2021.

        4.        Removing Defendants by this Notice remove this case to federal court on the date

of this filing.

        5.        Defendants’ Notice of Removal is timely under 28 U.S.C. § 1446(b)(1) because

this Notice is filed within 30 days after the earliest receipt by a Defendant named in this case,

through service or otherwise, of a copy of the initial pleading setting forth the claim for relief.
                   JURISDICTION EXISTS PURSUANT TO 28 U.S.C. § 1332

        6.        This Court has subject-matter jurisdiction over this action under 28 U.S.C. § 1332

because (1) there is complete diversity of citizenship between the Plaintiff and the Removing

Defendants, and (2) the amount in controversy exceeds $75,000, exclusive of interest and costs.

Complete diversity existed both at the time the case was filed and at the time of removal.

                                  Diverse Citizenship of the Parties

        7.        Plaintiff Jesse J. Willemsen is a citizen and resident of Wisconsin. (Pl.’s Compl.

¶ 1.)

        8.        Defendant Biomat USA, Inc., is incorporated in Delaware with its principal place

of business in California, and is therefore considered a citizen of both Delaware and California for

purposes of diversity jurisdiction. (Pl.’s Compl. ¶ 2.) See 28 U.S.C. § 1332(c)(1); Hertz Corp. v.

Friend, 559 U.S. 77, 93 (2010) (holding that a corporation’s “principal place of business” is “the

actual center of direction, control, and coordination” of the corporation’s activities).

        9.        Defendant Grifols Shared Services North America, Inc. is incorporated in Virginia

with its principal place of business in California, and is therefore considered a citizen of both

Virginia and California for purposes of diversity jurisdiction. (Pl.’s Compl. ¶ 4.)

        10.       Plaintiff is a citizen of Wisconsin and none of the named Defendants in this action

is a citizen of Wisconsin. Therefore, there is complete diversity of citizenship between the parties.

                                                   2

             Case 1:21-cv-00435-WCG Filed 04/06/21 Page 2 of 5 Document 1
                           Amount in Controversy Exceeds Threshold

       11.     The Lawsuit alleges that Plaintiff suffered nerve damage as a result of Removal

Defendants’ negligence in attempting to draw blood from Plaintiff’s arm. (Pl.’s Compl. ¶¶ 6-7, 9,

12.)

       12.     Plaintiff alleges he sustained nerve damages “resulting in damages including

medical expenses, lost income, pain suffering, and disability to-date and in the future.” (Pl.’s

Compl. ¶¶ 9, 12.)

       13.     Where, as here, the complaint does not state the amount of damages the plaintiff

seeks, “a good-faith estimate of the stakes is acceptable if it is plausible and supported by a

preponderance of the evidence.” Oshana v. Coca-Cola Co., 472 F.3d 506, 511 (7th Cir. 2006).

       14.     Based on the numerous categories of damages sought by Plaintiff, Removing

Defendants estimate that the amount in controversy exceeds $75,000.

       15.     Some courts have recognized that personal injury claims seeking damages for

medical treatment, especially where lost earnings, expected income, and past and future medical

expenses are items of damages sought, facially meet the $75,000 jurisdictional threshold. See, e.g.,

In re Rezulin Prods. Liab. Litig., 133 F. Supp. 2d 272, 296 (S.D.N.Y. 2001) (finding that a

complaint alleging various injuries from taking a prescription drug “obviously asserts a claim

exceeding $75,000.”).

       16.     Additionally, consistent with Workman v. United Parcel Serv., Inc., 234 F.3d 998,

1000 (7th Cir. 2000), counsel for Removing Defendants offered Plaintiffs’ counsel the opportunity

to stipulate that Mr. Willemsen is not seeking and will neither demand nor accept any recovery in

excess of $75,000. Plaintiffs’ counsel declined to so stipulate.

       17.     Thus, the amount in controversy in this matter exceeds $75,000, exclusive of

interest and costs, as required by 28 U.S.C. § 1332(a).

                        OTHER REMOVAL REQUIREMENTS MET

       18.     This Notice of Removal is in compliance with Rule 11 of the Federal Rules of Civil

Procedure.

                                                 3

          Case 1:21-cv-00435-WCG Filed 04/06/21 Page 3 of 5 Document 1
       19.    A copy of all pleadings filed and orders received in this matter (to date, consisting

solely of the Summons and Complaint) are attached hereto as Exhibit A.

       20.    Removal of this action is not prohibited by 28 U.S.C. § 1445.

       21.    Promptly after filing this Notice of Removal, Removing Defendants will file a copy

of this Notice of Removal with the Clerk of Court for the Winnebago County Circuit Court

pursuant to 28 U.S.C. § 1446(d).

       22.    Removing Defendants respectfully request that this action be removed from the

Winnebago County Circuit Court to the United States District Court for the Eastern District of
Wisconsin. Removing Defendants additionally request all other and further relief to which they

may be entitled.

       DATED this 6th day of April, 2021.
                                                Respectfully submitted,

                                                O’NEIL, CANNON, HOLLMAN, DEJONG &
                                                LAING S.C.

                                                By: /s/ Gregory W. Lyons
                                                Gregory W. Lyons
                                                Austin J. Malinowski
                                                111 E. Wisconsin Avenue, Suite 1400
                                                Milwaukee, WI 53202
                                                Telephone: 414-276-5000
                                                Email: greg.lyons@wilaw.com
                                                        austin.malinowski@wilaw.com

                                                Attorneys for Defendants Biomat USA, Inc. and
                                                Grifols Shared Services North America, Inc.




                                                4

         Case 1:21-cv-00435-WCG Filed 04/06/21 Page 4 of 5 Document 1
                                CERTIFICATE OF SERVICE
       I hereby certify that on this 6th day of April, 2021, I caused the foregoing document to be

filed electronically with the Clerk of Court through the CM/ECF System for filing; and served on

counsel of record via the Court’s CM/ECF system.

       I further certify that some of the participants in the case are not registered CM/ECF users.

I have mailed the foregoing document to the following non-CM/ECF participants:

Joseph M. Troy
Habush Habush & Rottier S.C.
4100 Boardwalk Court
Appleton, WI 54041
Attorneys for Plaintiff


/s/ Gregory W. Lyons




                                                5

        Case 1:21-cv-00435-WCG Filed 04/06/21 Page 5 of 5 Document 1
